Citation Nr: 0937708	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  04-38 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for a respiratory 
disorder associated with in-service exposure to asbestos, to 
include asbestosis.  

5.  Entitlement to service connection for a chronic left knee 
disorder.  

6.  Entitlement to service connection for a chronic right 
knee disorder.  

7.  Entitlement to service connection for sleep apnea, on a 
direct basis and as secondary to service-connected 
disability.  

8.  Entitlement to a temporary total rating for 
convalescence, pursuant to the provisions of 38 C.F.R. § 
4.30, following a July 2005 thoracic spine laminectomy with 
fusion.  

9.  Entitlement to a rating in excess of 10 percent for 
hypertension.  

10.  Entitlement to a rating in excess of 10 percent for 
cervical disc syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to November 
1970 and from July 1972 to January 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  

The Veterans Claims Court has held that claims for service 
connection for PTSD encompass claims for service connection 
for all psychiatric disabilities.  Clemons v. Shinseki, 
23 Vet. App. 1 (2009).  Evidence of record in the current 
appeal reflects diagnoses of a recurrent major depressive 
disorder, psychotic depression, depression, a mood disorder, 
a manic disorder, an anxiety state, and an adjustment 
disorder-in addition to PTSD.  As such, the Board has 
recharacterized the Veteran's psychiatric claims as listed on 
the cover page of this decision.  

As will be discussed in further detail in the following 
decision, the Board finds that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for PTSD has been received.  As such, this portion 
of the Veteran's appeal will be granted.  

The de novo issue of entitlement to service connection for 
PTSD, the claims for service connection for a psychiatric 
disorder other than PTSD and for sleep apnea, and the issue 
of entitlement to an increased rating for cervical disc 
syndrome are addressed in the REMAND portion of the decision 
below and are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed January 31, 1998, rating action, the RO 
denied service connection for PTSD.  

2.  Evidence received since January 1998, when viewed by 
itself or in context of the entire record, raises a 
reasonable possibility of substantiating the claim for 
service connection for PTSD.  

3.  Bilateral hearing loss is not currently shown.  

4.  A chronic respiratory disorder, to include asbestosis, is 
not currently shown.  

5.  A chronic left knee disorder was not shown in service or 
for many years thereafter and is not related to active duty 
service or any incident therein.  

6.  A chronic right knee disorder was not shown in service or 
for many years thereafter and is not related to active duty 
service or any incident therein.  

7.  In July 2005, the Veteran underwent a thoracic 
laminectomy with fusion which required six months of 
convalescence.  

8.  Service connection is in effect for cervical disc 
syndrome but not for a thoracic spine disorder.  

9.  Hypertension is not manifested by diastolic pressure of 
predominately 110 mm or more, or systolic pressure of 
predominately 200 mm or more.


CONCLUSIONS OF LAW

1.  The January 31, 1998, rating action, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 
2002).  

2.  Additional evidence received since the January 1998 
rating action is new and material, and the requirements to 
reopen the claim of service connection for PTSD have been 
met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (2008).  

3.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303, 3.307, 3.309 (2008).  

4.  A respiratory disorder associated with in-service 
exposure to asbestos, to include asbestosis, was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 3.303 (2008).  

5.  A chronic left knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.303 (2008).  

6.  A chronic right knee disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.303 (2008).  

7.  The criteria for a temporary total rating for 
convalescence, based on 38 C.F.R. § 4.30, following a July 
2005 thoracic spine laminectomy with fusion have not been 
met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.30 
(2008).  

8.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 4.104, Diagnostic Code (DC) 
7101, (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the issues 
adjudicated herein.  

New And Material--PTSD

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to support the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008); see also Hodge v. West, 
155 F.3d 1356, 1359 (Fed. Cir. 1998).  

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

By the January 1998 rating action, the RO denied service 
connection for PTSD.  Post-service medical records reflected 
diagnoses of psychiatric disabilities other than PTSD.  
Without evidence of a diagnosis of PTSD, the RO denied 
service connection for such a disability.  The Veteran did 
not initiate an appeal of that denial, which, therefore, 
became final.  

Importantly, however, additional evidence received since the 
January 1998 decision now includes VA and private medical 
records reflecting treatment for diagnosed PTSD.  
Significantly, as these additional records now provide 
competent evidence of a diagnosis of PTSD, the Board finds 
that such evidence is probative and raises a reasonable 
possibility of substantiating the claim for service 
connection for this disability.  The additional evidence 
received since the January 1998 decision is, therefore, new 
and material and serves as a basis to reopen the Veteran's 
claim.  As such, the appeal is granted to this extent.  

Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly related to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not chronic or where a diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In any event, service connection may only be granted for a 
current disability.  When a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability).  "In the absence 
of proof of a present disability there can be no valid 
claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Bilateral Hearing Loss.  In addition, service connection for 
certain diseases, such as an organic disease of central 
nervous system, may also be established on a presumptive 
basis by showing that it manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2008).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

In considering the matter of in-service incurrence, the Board 
notes that service treatment records are negative for 
complaints, or findings, of hearing loss.  In fact, at the 
December 1988 retirement examination, the Veteran denied ever 
having experienced hearing loss.  Further, the physical 
examination completed at that time demonstrated that hearing 
acuity was normal.  As such, the Board concludes that the 
evidence does not support the presence of a bilateral hearing 
loss disability during active duty.  

Moreover, post-service medical records are negative for a 
finding of bilateral hearing impairment.  An August 2006 VA 
audiological examination demonstrated normal hearing acuity 
bilaterally.  Although a subsequent private medical record 
dated in June 2007 acknowledge the Veteran's complaints of 
hearing loss, his medical problems as listed on a January 
2008 VA record do not include hearing impairment.  

Of particular significance to the Board in this regard is the 
fact that the claims folder contains no competent evidence of 
a diagnosis of a hearing loss disability for VA compensation 
purposes (pursuant to 38 C.F.R. § 3.385) or even of a finding 
of any degree of bilateral hearing impairment.  

Without a finding that the Veteran has a bilateral impaired 
hearing disability for VA compensation purposes, service 
connection for such a disability cannot be awarded.  See 
Brammer, 3 Vet. App. at 225.  Consequently, the Board finds 
that the preponderance of the evidence is against his claim 
for service connection for bilateral hearing loss, and the 
reasonable doubt doctrine is not for application.  

Respiratory Disorder.  In considering the matter of in-
service incurrence, the Board notes that service treatment 
records are negative for complaints, or findings, of 
respiratory pathology, except for a one-time treatment for 
bronchitis in December 1987.  In fact, at the December 1988 
retirement examination, the Veteran denied ever having 
experienced shortness of breath or pain or pressure in his 
chest.  Further, the physical examination completed at that 
time demonstrated that the Veteran's lungs and chest were 
normal.  As such, the Board concludes that the evidence does 
not support the presence of a chronic respiratory disorder 
during active duty.  

Moreover, post-service medical records are negative for a 
diagnosis of a respiratory disorder.  Initially, in a May 
2000 letter, a private physician concluded that the Veteran 
has pulmonary asbestosis and obstructive lung disease with 
partial reversibility.  

At a March 2002 VA respiratory examination, the Veteran 
reported using an inhaler one to two times per day on an as-
needed basis for tightness in his chest.  He also complained 
of shortness of breath on physical exertion.  Following a 
physical examination which included chest X-rays (that were 
normal) and pulmonary function tests (that reflected only 
mild small airways obstruction), however, the examiner 
concluded that the Veteran did not have pulmonary asbestosis.  
The examiner noted that the Veteran used an inhaler for mild 
asthma.

Subsequent private and VA outpatient treatment records are 
negative for complaints, findings, or diagnoses of a 
respiratory disorder.  Indeed, the Veteran's current medical 
problems, which are listed most recently in a 2008 VA medical 
record, do not include a respiratory disorder.  

Of particular significance in the present appeal is the fact 
that a respiratory disability has not been shown.  Without a 
finding that the Veteran has a respiratory disorder, service 
connection for such a disability cannot be awarded on any 
bases (to include on a direct basis or as a result of 
in-service exposure to asbestos).  See Brammer, 3 Vet. 
App. at 225.  

Consequently, without reaching a decision as to whether the 
Veteran was, in fact, exposed to asbestos during service, the 
Board finds that the preponderance of the evidence is against 
the claim for a respiratory disorder, and the reasonable 
doubt doctrine is not for application.  

Left & Right Knees.  Service treatment records reflect no 
complaints of, treatment for, or findings related to either 
of the Veteran's knees.  In fact, at the December 1988 
retirement examination, he denied ever having had a "trick" 
or locked knee.  Further, the physical examination conducted 
at that time showed that his lower extremities were normal.  
Therefore, the Board finds that a chronic bilateral knee 
disorder was not shown in service.  

At a VA general medical examination conducted in April 1989, 
just three months after separation from active duty, the 
Veteran did not report having any knee symptoms.  Thus, the 
physical examination conducted at that time did not include 
an evaluation of his knees, and the examiner did not diagnose 
a disability of either knee.  

Although post-service evidence does not pinpoint precisely 
when the Veteran was diagnosed with a disorder of either 
knee, in September 1996, he was treated for a possible 
meniscal tear of his right knee.  In May 1997, he received 
medical care for degenerative joint disease of his left knee.  
Subsequent private and VA medical records reflect continued 
complaints of bilateral knee pain.  In addition, private 
magnetic resonance imaging completed on the right knee in 
March 2005 showed a complex tear of the posterior horn of the 
medial meniscus, and advanced osteoarthritic changes, and 
small joint effusion.  

Even accepting right knee pathology as early as 1996 and left 
knee pathology as early as 1997, however, the Board 
emphasizes the multi-year gap between the Veteran's 
separation from service (in January 1989) and the first 
diagnosis of a right knee disability (in 1996) and of a left 
knee disability (in 1997) almost one decade later.  Of 
further significance is the fact that, at no earlier 
post-service evaluation or treatment session or at the 
December 1988 retirement examination, did the Veteran report 
knee symptoms related to service or assert that such 
symptomatology was of longstanding duration.  

The Veteran's silence, when otherwise reporting his past 
medical history, constitutes negative evidence.  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute either the 
diagnosed meniscal tear and arthritis of the Veteran's right 
knee or the diagnosed arthritis of his left knee to his 
active duty, despite his contentions to the contrary.  

Simply put, there is no competent evidence associating either 
the right knee meniscal tear and arthritis or the left knee 
arthritis with active duty.  Indeed, as previously noted 
herein, the file contains no evidence of a diagnosis of any 
of these disorders until almost one decade after the 
Veteran's retirement from service.  

With respect to all the service-connection claims, in 
reaching these conclusions, the Board has considered the 
Veteran's statements asserting a continuity of pertinent 
symptomatology since service.  The Board acknowledges that 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

As noted above, in rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 
57.  

In this case, the Veteran has described relevant 
symptomatology since service.  He is competent to report such 
symptoms (which come to him through his senses) because such 
actions require only personal knowledge.  Layno, 6 Vet. App. 
at 470.  

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  

In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  As to hearing 
loss and respiratory, in-service, as well as current 
post-service, treatment records are negative for diagnoses of 
bilateral hearing loss and respiratory disorders.  

As to the bilateral knee claims, despite the Veteran's 
assertions that he has had bilateral knee problems since 
service, service treatment records (including the December 
1988 retirement examination) are absent of any such 
complaints or findings.  Further, post-service evidence does 
not reflect diagnoses of a disability of either knee until 
almost one decade after the Veteran's retirement from 
service.  

The Board has weighed the Veteran's contentions regarding a 
continuity of pertinent problems against the absence of a 
current diagnosis (hearing loss and respiratory) and against 
documented complaints or treatment for more than one decade 
after retirement from service (bilateral knees).  In so 
doing, the Board finds the Veteran's recollections as to 
symptoms experienced in the distant past, made in connection 
with claims for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  

The Board has also considered the Veteran's statements 
asserting a nexus between his claims and active duty service.  
While the Board reiterates that he is competent to report 
symptoms as they come to him through his senses, these 
disorders are not the types of disorders that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  
Such competent evidence has been provided by the medical 
personnel who have examined the Veteran during the current 
appeal and by service records obtained and associated with 
the claims file.  Here, the Board attaches greater probative 
weight to the clinical findings than to his statements.  See 
Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.

Temporary Total Rating

A temporary total convalescent rating may be assigned when 
treatment for a service-connected disability results in 
surgery necessitating at least one month of convalescence, or 
where surgery results in severe postoperative residuals, or 
where treatment results in immobilization by cast, without 
surgery, of one major joint or more.  38 C.F.R. § 4.30 
(2008).  

Title 38 C.F.R. § 4.30 provides that a temporary total rating 
may be assigned for a period of 1, 2, or 3 months from the 
first day of the month following hospital discharge or 
outpatient release.  Extensions of 1, 2, or 3 months beyond 
the initial 3 months may be granted under the provisions of 
38 C.F.R. § 4.30(a)(1), (2), or (3), and further extensions 
of 1 or more months, up to 6 months, may be made under the 
provisions of 38 C.F.R. § 4.30(a)(2) or (3) (e.g., where 
there are severe postoperative residuals).  38 C.F.R. § 
4.30(b).  Thus, the total rating may be in effect for no more 
than one year.  

In July 2005, the Veteran underwent T9, T10, and T11 
posterior laminectomy with fusion.  The post-operative 
diagnosis was characterized as stenosis of the thoracic spine 
(worse at T10-T11) with left-sided thoracic herniated nucleus 
pulposus.  In August 2006, he underwent a surgical procedure 
(by epidural) to drain a hematoma.  In an October 2006 
letter, his private treating physician noted that he "was 
convalescent for six months" after the July 2005 surgery and 
that, during that time, he was unable to work or to perform 
his normal daily activities.  

Service connection is in effect for cervical disc syndrome.  
Significantly, however, service connection has not been 
granted for a thoracic spine disorder.  

As the disability requiring surgery and subsequent 
convalescence in July 2005 is a nonservice-connected 
disorder, a temporary total rating for such convalescence 
cannot be granted.  The regulation specifically states that 
the surgery (and subsequent convalescence) must be for a 
service-connected disability.  As this requirement has not 
been met in the present appeal, the claim for a temporary 
total rating based on convalescence may not be awarded as a 
matter of law.  

Increased Rating For Hypertension

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the Court has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1 (2008); 
see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

According to the applicable rating criteria, a rating of 
20 percent for hypertension requires evidence of diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.  38 C.F.R. § 4.104, DC 7101 
(2008).  In this case, the Board finds that the evidence of 
record does not support the next higher rating of 20 percent 
for the Veteran's hypertension.  

According to post-service medical records obtained and 
associated with the claims folder, the Veteran has had his 
blood pressure taken on numerous occasions during the current 
appeal.  Specifically, in October 2003, he underwent a VA 
hypertension examination which provided several blood 
pressure readings.  In addition, at private and VA outpatient 
treatment sessions dated both prior to, and following the 
October 2003 VA hypertension examination, the Veteran had his 
blood pressure taken.  

Reports of these private and VA examination and outpatient 
treatment sessions indicate that the Veteran's systolic blood 
pressure has ranged from 121-176 and the diastolic blood 
pressure has ranged from 74-100.  Indeed, following the 
October 2003 VA hypertension examination, the examiner 
concluded that his hypertension was fairly well-controlled 
with his medications and that he (the Veteran) exhibited no 
significant complications (including any renal damage) from 
his high blood pressure.  

Of particular significance to the Board is the fact that the 
numerous blood pressure readings taken during the current 
appeal do not reflect diastolic pressure predominantly 110 or 
more or systolic pressure predominantly 200 or more.  
Consequently, the Board concludes that available evidence 
does not support a rating in excess of 10 percent for 
hypertension.  

In reaching this conclusion, the Board has also considered 
the Veteran's assertions that his hypertensive pathology has 
worsened.  In particular, he believes that an increased 
rating for his hypertension is warranted because he has 
undergone changes in medication for this disorder without 
successful results.  

Here, the Veteran has described elevated blood pressure 
readings despite changes in his hypertensive medication.  In 
this regard, the Board acknowledges that he is competent to 
report symptoms because such actions require only personal 
knowledge and his symptomatology comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability (e.g., 
as with his hypertension)-according to the appropriate 
diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 
(2009).

The medical findings (as provided in the examination reports) 
directly address the criteria under which this disability is 
evaluated.  As such, the Board finds these records to be more 
probative than the Veteran's subjective complaints of 
increased hypertensive symptomatology.  See Cartright, 2 Vet. 
App. at 25 (interest in the outcome of a proceeding may 
affect the credibility of testimony).  

In sum, after a careful review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
a rating higher than the currently-assigned 10 percent 
evaluation for any portion of the appeal period.  There is no 
doubt to be otherwise resolved.  As such, the appeal is 
denied.  

Moreover, the Board does not find that referral for 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted for any 
time during the current appeal period.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  

Importantly, a complete and thorough review of the claims 
folder fails to show that the Veteran's hypertension has 
required hospitalization or resulted in marked interference 
with employment at any time during the current appeal.  
Indeed, according to evidence of record, although he receives 
regular outpatient treatment and has occasionally had his 
hypertension medication changed over the years since the 
initial diagnosis of this disorder, he has not been 
hospitalized for his hypertension, or any related disorders, 
during the current appeal.  

Further, the Veteran has not asserted that his hypertension 
has caused marked interference with employment or completion 
of daily activities.  Rather, he simply believes that an 
increased rating for his hypertension is warranted because he 
has undergone changes in his medication for this disorder 
without successful results.  

The provisions of 38 C.F.R. § 4.1 specifically set out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the ratings 
assigned therein.  

What the evidence does not show is that, at any time during 
the current appeal, has the Veteran's hypertension resulted 
in unusual disability or impairment that rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate at any time during the 
current appeal.  Accordingly, the Board concludes that 
consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for this disorder at 
any time during the current appeal.  

Duties to Notify and to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

New And Material-PTSD.  In claims to reopen based on new and 
material evidence, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In any event and of particular importance herein, the Board 
is granting in full the Veteran's application to reopen his 
previously denied claim for service connection for PTSD.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and need not be 
further considered.  

Service Connection & Increased Rating Claims.  Here, the VCAA 
duty to notify was satisfied by way of letters sent to the 
Veteran in January 2002 (respiratory claim); September 2003 
(hypertension claim); as well as August 2005, January 2006, 
and August 2006 (hearing loss and bilateral knee claims), 
that fully addressed all notice elements and were sent prior 
to the respective initial RO decisions in these matters.  

The letters informed him of what evidence was required to 
substantiate these service connection and increased rating 
issues and of his and VA's respective duties for obtaining 
evidence.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.

With respect to the Dingess requirements, in August 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish effective dates.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the service connection and increased rating issues 
adjudicated herein.   

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA and private treatment records 
adequately referenced by the Veteran.  In addition, the 
Veteran was given an opportunity to testify before VA 
personnel but declined to do so.  

Further, the Veteran was accorded the following pertinent VA 
examinations:  respiratory (in March 2002), hypertension (in 
October 2003), and audiological (in August 2006).  The Board 
finds that these examinations are adequate for evaluation 
purposes.  Specifically, the examiners interviewed the 
Veteran and conducted thorough examinations.  There is no 
indication that the examiners were not fully aware of the 
Veteran's past medical history or that they misstated any 
relevant fact.  

The Board acknowledges that the Veteran has not been accorded 
a VA examination pertaining to his knees.  Further review of 
the claims folder indicates, however, that service treatment 
records are negative for a disability of either knee and that 
post-service medical records do no reflect a diagnosis of a 
disability of either knee until many years after the 
Veteran's separation from service.  

Consequently, the Board finds that a remand of the issue of 
entitlement to service connection for a bilateral knee 
disability to accord the Veteran a pertinent VA examination 
is not necessary.  

Therefore, the Board finds that available records and medical 
evidence have been obtained in order to make an adequate 
determination as to these claims.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of these issues 
that has not been obtained.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of these claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Temporary Total Rating Claim.  The VA General Counsel has 
held, however, that the notice and duty to assist provisions 
of the VCAA are inapplicable where undisputed facts render a 
claimant ineligible for the benefit claimed and where further 
factual development could not lead to an award.  VAOPGCPREC 
5-2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 9, 2004).  

As was discussed herein, entitlement to a temporary total 
rating cannot be granted because the surgery and 
hospitalization was undertaken for a nonservice-connected 
thoracic spine disorder.  A temporary total rating is, 
therefore, not warranted as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Any further 
discussion of the VCAA with respect to this claim is, 
therefore, not necessary.  




ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for PTSD 
is granted to this extent.  

Service connection for bilateral hearing loss is denied.  

Service connection for a respiratory disorder associated with 
in-service exposure to asbestos, to include asbestosis, is 
denied.  

Service connection for a left knee disorder is denied.  

Service connection for a right knee disorder is denied.  

A temporary total rating for convalescence, pursuant to the 
provisions of 38 C.F.R. § 4.30, following a July 2005 
thoracic spine laminectomy with fusion is denied.  

A rating in excess of 10 percent for hypertension is denied.  


REMAND

Service Connection For an Acquired Psychiatric Disorder, to 
include PTSD

The Veteran maintains that, during his service in Vietnam, he 
witnessed a fellow serviceman killed, assisted in the 
transportation of dead bodies to the military's "meat 
locker," and saw several dead bodies floating in the water 
(while his ship was anchored).  In addition, he asserts that 
he escorted home the body of a fellow serviceman who had 
fallen down a steel ladder and broken his neck.  

In January 2007, the National Personnel Records Center (NPRC) 
noted that is was unable to determine whether the Veteran had 
in-country service in the Republic of Vietnam.  Importantly, 
however, such a determination is not pertinent to the PTSD 
claim.  Rather, as has been stated herein, he maintains that 
his stressors occurred while he served aboard his ship.  

In this regard, the Board notes that the NPRC was able to 
confirm the Veteran's service aboard the USS Taussig and the 
USS Paul Revere when the vessels were anchored in the 
official waters off the coast of Vietnam.  See January 2007 
NPRC response.  

Significantly, however, further review of the claims folder 
indicates that no attempt has been made to verify the 
Veteran's purported in-service stressors.  In view of the 
NPRC's confirmation of his service aboard two United States 
Navy ships in the waters off the coast of Vietnam for at 
least part of his foreign and/or sea service duty, the Board 
believes that a remand of his PTSD claim is necessary.  
Specifically, on remand, an attempt should be made to verify 
the Veteran's purported in-service stressors.  

Moreover, psychiatric evaluations completed throughout the 
current appeal have reflected diagnoses of PTSD, a recurrent 
major depressive disorder, psychotic depression, depression, 
a mood disorder, a manic disorder, an anxiety state, and an 
adjustment disorder.  Based on these various psychiatric 
diagnoses, the Board finds that an additional medical 
examination is required in order to reconcile the various 
diagnoses of record, as well as to address whether such 
psychiatric conditions (including PTSD) are related to 
service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  

Service Connection for Sleep Apnea

In the substantive appeal which was received at the RO in 
April 2008, the Veteran asserted that his sleep apnea was 
caused by his PTSD.  The RO has not considered the secondary 
service connection aspect of the sleep apnea claim.  In 
particular, the VCAA notification letter furnished to him in 
August 2006 provided a discussion of the information and 
evidence necessary to support only the direct aspect of this 
issue.  A remand of this issue is, therefore, necessary to 
correct these deficiencies.  

Furthermore, pertinent evidence of record reflects outpatient 
treatment for sleep apnea.  These reports, however, do not 
discuss the etiology of this disorder.  Indeed, at no time 
during the current appeal has the Veteran been accorded a VA 
examination pertinent to his sleep apnea.  On remand, 
therefore, the Veteran should be accorded an opportunity to 
undergo such an evaluation.  

Increased Rating for Cervical Disc Syndrome

The Veteran was last accorded a VA examination of his 
cervical spine in October 2003.  At that time, he complained 
of radiating neck pain.  A physical examination of his neck 
showed some limitation of motion with pain, as well as 
subjective diminished sensation to light touch along the 
radial aspect of the left forearm and hand.  

On multiple occasions thereafter, the Veteran asserted that 
his service-connected cervical spine disorder worsened since 
the October 2003 VA examination.  In particular, he has 
described more severe neck pain.  Of significance to the 
Board is the fact that the additional medical evidence of 
record reflects outpatient treatment for a neck disorder 
after the October 2003 VA examination but does not provide 
sufficient data with which to evaluate this disability 
properly.  

In any event, VA's General Counsel has indicated that, when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 
402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

In light of the Veteran's contentions of increased neck 
symptomatology since the prior examination in October 2003, 
the Board finds that additional VA examination is necessary 
to determine the current nature and extent of this 
service-connected disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Furnish to the Veteran a corrective 
VCAA notification letter that addresses 
his claim for service connection for sleep 
apnea, on a direct basis and as secondary 
to service-connected disability.  

2.  Contact the Veteran and ask him to 
provide as specific information as 
possible regarding his in-service 
stressors.  Of particular importance in 
this regard are the dates and locations 
(e.g., ship names) of the events as well 
as the names of persons involved.  After 
receipt of any such information, 
appropriate action should be taken to 
verify his reported in-service stressors.  

3.  Thereafter, make a specific 
determination as to whether any of the 
Veteran's purported stressors have been 
verified.  

4.  Schedule the Veteran for a VA 
examination to determine the nature, 
extent, and etiology of any psychiatric 
disability, to include PTSD.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated 
studies/testing should be conducted.  All 
pertinent pathology which is found on 
examination should be noted in the report 
of the evaluation.  

Inform the examiner that only a verified 
stressor may be used as a basis for a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the examiner should specify whether the 
stressor found to be established by the 
record was sufficient to produce a 
diagnosis of PTSD and whether there is a 
link between the current symptomatology 
and that in-service stressor.  

If PTSD is not diagnosed, the examiner 
should be asked to determine whether a 
diagnosis of a psychiatric disability 
(other than PTSD) is appropriate.  If so, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that any such diagnosed 
psychiatric disability (other than PTSD) 
had its clinical onset in service or is 
otherwise related to active service.  

Complete rationale should be given for all 
opinions reached.  

5.  Schedule the Veteran for an 
examination to determine the nature, 
extent, and etiology of any sleep apnea.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  All indicated studies should 
be conducted.  All pertinent pathology 
should be noted in the examination report.  

For any sleep apnea diagnosed on 
examination, the examiner should express 
an opinion as to whether it is at least as 
likely as not, i.e., a 50 percent 
probability or greater, that such disorder 
had its clinical onset in service or is 
otherwise related to service.

If any psychiatric disability, to include 
PTSD, is found to be associated with the 
Veteran's service, the examiner should 
also express an opinion as to whether it 
is at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder caused or aggravated any 
diagnosed sleep apnea.  

Complete rationale should be given for all 
opinions reached.  

6.  Schedule the Veteran for an 
examination to determine the nature and 
extent of his cervical disc syndrome.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated studies 
testing, including X-rays, should be 
conducted.  

All pertinent pathology associated with 
these service-connected disabilities 
should be noted in the examination report.  

With regard to the neck disability in 
particular, the examiner should discuss 
any limitation of motion of the cervical 
spine that is associated with the service-
connected disorder.  

In addition, the examiner should note the 
presence or absence of any associated 
muscle spasm, guarding severe enough to 
result in an abnormal gait, abnormal 
spinal contour (such as scoliosis, 
reversed lordosis, or abnormal kyphosis), 
favorable ankylosis of the entire cervical 
spine, unfavorable ankylosis of the entire 
cervical spine, and unfavorable ankylosis 
of the entire spine.  

Also, the examiner should discuss whether 
the Veteran's neck disability exhibits 
weakened movement, excess fatigability, or 
incoordination that is attributable to the 
applicable service-connected disability.  
If feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran uses 
his neck repeatedly over a period of time.  

In addition, the examiner should elicit 
from the Veteran information regarding the 
nature and extent (to include frequency 
and duration) of any incapacitating 
episodes associated with the 
service-connected cervical spine 
disability.  

Complete rationale should be given for all 
opinions reached.  

7.  Thereafter, re-adjudicate the 
remaining issues on appeal.  If the 
decisions remain adverse to the Veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
these issues remaining on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction; however, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2008).  He has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


